  Case 3:20-cv-00774-HEH Document 1 Filed 10/02/20 Page 1 of 7 PageID# 15




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                          RICHMOND DIVISION

ERROL MAHON,                           ) Case No.: 3:20-cv-00774-HEH
                                       )
            Plaintiff,                 )
                                       ) Honorable Henry E. Hudson
      v.                               )
                                       )
CAPITAL ONE BANK, N.A.,                )
                                       )
            Defendant.                 )
                                       )


                         PLAINTIFF’S COMPLAINT

      ERROL MAHON (Plaintiff), through his attorneys, alleges the following

against CAPITAL ONE BANK, N.A. (Defendant):

                              INTRODUCTION
      1.    Plaintiff’s Complaint is based on Telephone Consumer Protection
Act, 28 U.S.C. § 227 et seq. (TCPA).
      2.    The TCPA was designed to prevent calls and text messages like the

ones described herein, and to protect the privacy of citizens like Plaintiffs.

“Voluminous consumer complaints about abuses of telephone technology – for

example, computerized calls dispatched to private homes – prompted Congress to

pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

      3.    In enacting the TCPA, Congress intended to give consumers a choice

as to how corporate similar entities may contact them, and made specific findings

that “[t]echnologies that might allow consumers to avoid receiving such calls are



                                       -1-
   Case 3:20-cv-00774-HEH Document 1 Filed 10/02/20 Page 2 of 7 PageID# 16




not universally available, are costly, are unlikely to be enforced, or place an

inordinate burden on the consumer. TCPA, Pub. L. No. 102–243, § 11. In support

of this, Congress found that

             [b]anning such automated or prerecorded telephone calls
             to the home, except when the receiving party consents to
             receiving the call or when such calls are necessary in an
             emergency situation affecting the health and safety of the
             consumer, is the only effective means of protecting
             telephone consumers from this nuisance and privacy
             invasion.

      Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012

      WL 3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings

      on TCPA’s purpose).

      4.     Congress also specifically found that “the evidence presented to

the Congress indicates that automated or prerecorded calls are a nuisance and

an invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See

also, Mims, 132 S. Ct. at 744.

                          JURISDICTION AND VENUE
      5.     Jurisdiction of this Court over Plaintiff’s Complaint arises pursuant to
28 U.S.C. § 1331.
      6.     Because Defendant conducts business in the State of Virginia,
personal jurisdiction is established.
      7.     Venue is proper pursuant to 28 U.S.C. 1391(b)(2).


                                        PARTIES



                                          -2-
   Case 3:20-cv-00774-HEH Document 1 Filed 10/02/20 Page 3 of 7 PageID# 17




      8.     Plaintiff is a natural person who resides in Waterford, Michigan.
      9.     Plaintiff is informed, believes, and thereon alleges, that Defendant is
a national company with a main business office in Virginia.
      10.    Defendant acted through its agents, employees, officers, members,
directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
representatives, and insurers.


                            FACTUAL ALLEGATIONS
      11.    In or around May 2019, Defendant began constantly and consistently
placing telephone calls to plaintiff in an attempt to collect a debt an alleged debt.
      12.    Defendant places telephone calls to Plaintiff on Plaintiff’s cellular
telephone at 203-360-9830.
      13.    Based upon the timing and frequency of Plaintiff’s calls and per its
prior business practices, each collection call placed by Defendant to Plaintiff was
placed using an automatic telephone dialing system.
      14.    On or around May 14, 2019, Plaintiff received a call from Defendant
from the phone number 800-365-225 and spoke to Defendant’s representative.
During the conversation with Defendant’s representative, Plaintiff requested that
Defendant stop calling his cellular telephone.
      15.    Defendant and/or its agent(s) used an “automatic telephone dialing
system”, as defined by 47 U.S.C. § 227(a)(1) to place these aforementioned
collection calls to Plaintiff. The dead air that the Plaintiff experienced on the calls
that he received (i.e., when Plaintiff answered there was several seconds where no
other person was on the other end) is indicative of the use of an automatic
telephone dialing system.




                                          -3-
   Case 3:20-cv-00774-HEH Document 1 Filed 10/02/20 Page 4 of 7 PageID# 18




       16.    This “dead air” is commonplace with autodialing and/or predictive
dialing equipment. It indicates and evidences that the algorithm(s) being used by
Defendant’s and/or its agent’s autodialing equipment to predict when the live
human agents are available for the next call has not been perfected and/or has not
been recently refreshed or updated. Thus resulting in the autodialer placing a call
several seconds prior to the human agent’s ability to end the current call he or she
is on and be ready to accept the new connected call that the autodialer placed,
without human intervention, to Plaintiff.
       17.    The dead air is essentially the autodialer holding the call it placed to
Plaintiff until the next available human agent is ready to accept it. Should the call
at issue been manually dialed by a live human being, there would be no such dead
air as the person dialing Plaintiff’s cellular telephone would have been on the
other end of the call the entire time and Plaintiff would have been immediately
greeted by said person.
       18.    Defendant’s calls were placed to a telephone number assigned to a
cellular telephone service for which Plaintiff incurs a charge for incoming calls
pursuant to 47 U.S.C. § 227(b)(1).
       19.    Plaintiff never provided Plaintiff’s cellular telephone number to

Defendant and never provided Plaintiff’s consent to Defendant to be

contacted on Plaintiff’s cellular telephone.

       20.    If Defendant at one time had consent to place calls to Plaintiff’s

cellular telephone number, it no longer has consent to call Plaintiff after being

instructed by Plaintiff to cease all calls to her.

       21.    Defendant’s calls constituted calls that were not for emergency



                                            -4-
   Case 3:20-cv-00774-HEH Document 1 Filed 10/02/20 Page 5 of 7 PageID# 19




purposes as defined by 47 U.S.C. § 227(b)(1)(A).

      22.    Plaintiff is not a customer of Defendant’s services, has never

provided any personal information, including Plaintiff’s cellular telephone

number, to Defendant for any purpose whatsoever.

      23.    Accordingly, Defendant never received Plaintiff’s “prior express

consent” to receive calls using an automatic telephone dialing system or an

artificial or prerecorded voice on Plaintiff’s cellular telephone pursuant to 47

U.S.C. § 227(b)(1)(A).

      24.    Despite Plaintiff’s request to cease, Defendant placed at least eighty-
three (83) calls to Plaintiff’s cellular phone.
      25.    As a result of Defendant’s alleged violations of law by placing these
automated calls to Plaintiff’s cellular telephone without prior express consent,
Defendant caused Plaintiff harm and/or injury such that Article III standing is
satisfied in at least the following, if not more, ways:
                      a.   Invading Plaintiff’s privacy;
                      b.   Electronically intruding upon Plaintiff’s seclusion;
                      c.    Intrusion into Plaintiff’s use and enjoyment of his
                        cellular telephone;
                      d.   Impermissibly occupying minutes, data, availability to
                        answer another call, and various other intangible rights that
                        Plaintiff has to complete ownership and use of his cellular
                        telephone;
                      e.       Causing Plaintiff to expend needless time in




                                           -5-
  Case 3:20-cv-00774-HEH Document 1 Filed 10/02/20 Page 6 of 7 PageID# 20




                      receiving, answering, and attempting to dispose of
                      Defendant’s unwanted calls.


                                     COUNT I
        DEFENDANT VIOLATED THE TELEPHONE CONSUMER

                              PROTECTION ACT

      26.   Defendant’s actions alleged supra constitute numerous negligent

            violations of the TCPA, entitling Plaintiff to an award of $500.00 in

            statutory damages for each and every violation pursuant to 47 U.S.C.

            § 227(b)(3)(B).

      27.   Defendant’s actions alleged supra constitute numerous and multiple

            knowing and/or willful violates of the TCPA, entitling Plaintiff to an

            award of $1500.00 in statutory damages for each and every violation

            pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

      WHEREFORE, Plaintiff respectfully prays that judgment be entered

against the Defendant for the following:

      28.   Statutory damages of $500.00 for each and every negligent violation

            of the TCPA pursuant to 47 U.S.C. § (b)(3)(B);

      29.   Statutory damages of $1500.00 for each and every knowing and/or

            willful violation of the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and

            47 U.S.C. § (b)(3)(C);



                                           -6-
  Case 3:20-cv-00774-HEH Document 1 Filed 10/02/20 Page 7 of 7 PageID# 21




      30.   All court costs, witness fees and other fees incurred; and

      31.   Any other relief that this Honorable Court deems appropriate.



Dated: October 2, 2020                RESPECTFULLY SUBMITTED,


                               By: /s/ Richard Ferris                       .
                                    Richard W. Ferris
                                    VSB# 31812
                                    Ferriswinder, PLLC
                                    9327 Midlothian Turnpike, Suite 1J
                                    Richmond, VA 23235
                                    rwferris@ferriswinder.com
                                    (804) 767-1800
                                    (888) 251-6228 Fax




                                        -7-
